Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In re Ray Allen Neil                                         Original Mandamus Proceeding

 No. 06-19-00187-CR                                     Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
                                                        Burgess participating.


       As stated in the Court’s opinion of this date, we find that the petition for writ of mandamus
should be dismissed for want of jurisdiction. Therefore, we dismiss the petition.


                                                       RENDERED SEPTEMBER 13, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk